Title: To George Washington from Jean [de] Neufville, 10 August 1781
From: Neufville, Jean [de],Neufville, Leonard [de]
To: Washington, George


                        
                            Sir!
                            Amsterdam the 10th August 1781.
                        
                        We shall think our self infinitely obliged to our very much esteemed and worthy frend Major Jackson, were it
                            only for suggesting to us that two Cases containing a press for Copying Letters might be Usefull and agreable to Your
                            Excellency. We most earnestly hope and beseech you will add to the obligation by honouring us with your acceptance of
                            them, not that we imagine by so feeble a marck of our respect, to convey any idea to Your Excellency of the sentiment we
                            entertain for the greatest and best Caracter of our Age; which to admire, is butt sharing in Common those of the whole
                            world; and still far less, that veneration which we have the honor to be with all Deffirence Sir! Your Excellencys most
                            devoted and most obedient humble Servants
                        
                            John de Neufville & Son
                        
                    